780 N.W.2d 256 (2010)
Alfonso LIEGHIO, Anna Lieghio, Joseph Lieghio, Enzo Lieghio, Bridgeview Investments, Inc., Motel Beachfront Properties, Inc., Tony's Super Bridgeview, Inc., and Tony's Super Beachfront, Inc., Plaintiffs-Appellees,
v.
LOVELAND INVESTMENTS and Gerald Loveland, Jr., Defendants-Appellants, and
Gerald Loveland, Sr., Gail Danielson, and Gary Smith, Defendants.
Docket Nos. 140173, 140174. COA No. 285393; 285394.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 29, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.